Exhibit 99.6 Regulation 9D – Report on the Liabilities of the Reporting Corporation and Companies that that are Consolidated or Proportionately Consolidated in the Financial Statements as at March 31, 2011 1. The liabilities of the reporting corporation, as a separate legal entity: A. Liability certificates issued by the reporting corporation, which are held by the public, except for the liability certificatesheld by the parent company of the reporting corporation, a controlling shareholder therein, corporations under their control or under the control of the reporting corporation: Principal payments Gross interest payments NIS CPI-linked (pre-tax) NIS millions NIS millions First year Second year 79 Third year 63 Fourth year 47 Fifth year and thereafter 593 47 Total 2,131 347 B. Liability certificates and non-banking credit as follows: Liability certificates issued by the reporting company, which are not held by the public, except for the liability certificates held by the parent company of the reporting corporation, a controlling shareholder therein, corporations under their control or under the control of the reporting corporation. Principal payments Gross interest payments NIS CPI-linked (pre-tax) NIS millions NIS millions First year 78 4 Total 78 4 C. Credit received by the reporting corporation from the Bank of Israel Principal payments Gross interest payments CPI-linked (NIS) (pre-tax) NIS millions NIS millions First year 77 Second year 77 Third year Fourth year 95 Fifth year and thereafter 1,496 123 Total 577 2. For liabilities of the subsidiaries and the proportionately-controlled subsidiaries of the reporting corporation, except for companies that are themselves a reporting corporation, the following details of credit and liabilities are specified: A. Credit received by the subsidiaries from the Bank of Israel B. Total liability certificates issued by the subsidiaries Principal payments Principal payments Gross interest payments CPI-linked (NIS) Unlinked (NIS) (pre-tax) NIS millions NIS millions NIS millions First year 11 34 Second year 11 25 Third year 11 17 Fourth year 12 8 Fifth year and thereafter 33 31 3 Total 707 76 87 3. For credit from Group companies or liability certificates held by Group companies: Credit received by the reporting corporation from companies that are consolidated orproportionately consolidated in its financial statements, and the balance of liability certificates issued by the reporting corporation held by them. Principal payments Gross interest payments CPI-linked (NIS) (pre-tax) NIS million NIS millions First year 55 Second year 46 Third year 37 Fourth year 27 Fifth year and thereafter 346 27 Total 1,038 192 2
